 In the Matterof M. J. B. Co., D/B/AWESTERN CAN COMPANYandJOHN B.OLSON,CHARLES M. KINSMAN,FREDWIESE, WILLIAM TAL-LON,HANS ERNST PAOZINSITY, NELLO P mw,DENTESANO,INDIVIDUALS I.-Case N08.20-C-1716 throug1 20-C-1720; 2Q-C-1726, and 20-,C-1726.-Decided May 12,194,9DECISIONANDORDEROn November 5, 1948, Trial Examiner Wallace E. Royster issuedhis Intermediate Report and Recommended Order in the above-en-titled proceeding, finding that the Respondent had engaged in unfairlabor practices and recommending that it cease and desist from inter-fering with, restraining, or coercing its employees in the exercise oftheir rights as guaranteed in Section 7 of the Act, and take certainaffirmative action; as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed its Exceptions tothe Intermediate Report and Recommended Order, and Brief; theGeneral Counsel filed Exceptions.On January 31,1949,-the Respond-ent filed 'a supplemental memorandum requesting that the record beopened to incorporate formally the collective bargaining agreementexecuted March 25, 1946, and to take additional appropriate evidenceconcerning plant practice with respect to union membership and itsrelationship to continued employment.To this requested action theGeneral Counsel and the Charging Parties filed objections, in whichthey stated that the copy of the agreement filed by the Respondentwith its brief to the Trial Examiner was accurate.The ChargingParties stated further 'that this copy of the agreement might be con-sidered a part of the record.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Members Houston, Reynolds, and Murdock].83 N. L.R. B., No. 79.489 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.'Because there is no dispute among theparties as to the provisions of the collective bargaining agreement.'executedMarch 25, 1946, by the Respondent and the Grand Lodge,International Association of Machinists for San Francisco Lodge 68,J. A. -M., we view the copy attached to Respondent's brief to the TrialExaminer as being correct and hereby order it made a part of therecord.2Respondent's motion to reopen the record to take additionalevidence with respect to union-shop practice is hereby denied for thereasons stated below.The Board has considered the Intermediate Report, the exceptions,all briefs and memoranda filed by Respondent, the General Counsel,and the Charging Parties, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the Trial.Examiner, with the additions and modifications noted below.As appears from the Intermediate Report, the Trial Examiner based.his conclusion that the discharge of the seven complainants was inviolation of Section 8 (3)' and (1) of the Act' upon the failure of theRespondent to show the existence of a valid union-shop contract, andupon his finding, in footnote 7, that the contract, even if considered to,be properly before him for consideration; contemplated only a prefer-ential hiring practice.In view' of our order herein that the contractt be made a part of the record, we have considered the effect of the per-tinent provisions of this contract .8 and we conclude that the contract-provides for preferential hiring rather "than a union shop.We basethis finding on the following two factors : (a) the contract clearly saysthat union members shall have ."preference" for all jobs in certainspecified classifications; and (b) the contract provides that in the ab-sence of qualified union members, non-union workers having clearancecards from the Union may be hired and they may "voluntarily" becomemembers of the Union.Thus the wording of the contract itself makes,it clear that only a preferential hiring practice was contemplated by-the parties'When contractual language is clear and without ambig-uity the Board will not consider as controlling evidence of the interpre-tation and practice of the parties under any alleged compulsory mem-1We concurin the Trial Examiner's ruling(I.R. ftn.2) that the complaint is not barredby'Section 10 (b) of the amended Act.The Board has held that Section 10 (b) has noretroactive application ;hence complaints based on charges filed and served prior to August22, 1947,are not withinits purview.Matterof Hsllsboro CottonMills,80 N. L.R. B. 1107.2 SeeMatterof MarlboroCotton Mills,53 N. L.R. B. 965,967, ftn. 1.a Section1 of the contract contains the pertinent provisions and is fully quoted in theIntermediateReport, ftn. 7.4CompareMatterofG.W.HumeCo., 71 N.L. R. B. 533. WESTERN CAN COMPANY I ' :491bership clause.5 ' ^ For this reason it would-be unavailing to reopen therecord to-take additional evidence with respect to union shop practiceas requested by the Respondent e' .-Inasmuch as no valid union-shop or closed-shop contract was inexistence at Respondent's plant when John B. Olson, Charles M. Kins-man, Fred Wiese, William Tallon, Hans Ernst Paczinsky, Nello Petri,and Gino Dentesano were discharged at the request of I. A. M. Lodge68 because they were not members or not in good standing, we find thatthe said complainants were discharged by the Respondent in violationof Section 8 (1) and (3) of the Act.ORDERUpon the basis of the above findings of fact and the entire recordin thecase,and pursuant to Section 10 (c) of the National Labor Re-lations Act, as amended, the National Labor Relations Board herebyorders that the Respondent, M. J. B. Co., doing business as WesternCan Company, San Francisco, California, and its officers, agents, suc-cessors,and assigns, shall :1.Cease and desist from :(a)Encouraging membership in International Association of Ma-chinists, Lodge No. 68, or encouraging or discouraging membershipin any other labor organization of its employees, by discriminatorilydischarging its employees, or by discriminating in any other mannerin regard to hire or tenure of employment or any term or condition-Of their employment;(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed bySection 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Make whole John B. Olson, CharlesM. Kinsman,Fred Wiese,William Tallon,HansErnst Paczinsky, Nello Petri, and Gino Den-tesano for any loss of pay they may have suffered by reason of theRespondent's discrimination against them by payment to each ofthem of a sum of money equal to the amount which he normally wouldhave earned as wages during the period from the date of his dischargeto the date in June 1947 when he was offered reinstatement by theRespondent,lesshis net earnings during said period;5Matter of Nattonal Electric Products Corporation,80 N. L.R B. 995.6Moreover,Respondent'smotion to reopen to take additional evidence is defective inthat no reason is stated for Respondent's failure to introduce at the hearing the evidenceit now desires to introduce.Matter of Tishomingo County Elec.Power Ass'n.,74 N. -L.R. B. 864;Matter of Lakeshore Elec. Mfg. Corp.,67 N. L. R. B 804. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b); Post, in conspicuousplaces in. the, plant of 'the Respondent ,at"Appendix A." 7 Copies of said notice; to be , furnished, by, the,Re-gional Director, for,--the Twentieth Region,,-shall,,,aftera being, dulysigned iby the Respondent's representative; be, posted by -,the Respond-ent` immediately upon receipt tb:ereof and be ,maintainedr by it for atleast sixty(60), consecutive days thereafter in, conspicuous' ,places,notices arenot altered, defaced, or covered by: any other material;,(c)Notify the Regional Director for the Twentieth Region inwriting, within ten (10) days-fromt'he date of this Order,., what stepsthe Respondent has taken to comply herewith.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelatiolsBoard, and in order to effectuate the policies of the National -LaborRelations Act, we hereby notify our employees that :WEwua.NOT encourage membership in' or -activity on behalfOf INTERNATIONALASsocIATION OF MACHINISTS,' LODGENo. 68, orencourage or discourage membership in any other labor brganiza-tion of our employees by discriminating against any of them inregard to their hire or tenure of employment 'or any terms or con-ditions of employment except as may be required by the terms8 (a) (3) of the Act.;WE WILL make whole the employees named below for any loss ofpay suffered as a result of the discriminationJohn B. OlsonCharles M. KinsmanHans Ernst PaczinskyFred WieseNello PetriGino Dentesano.M. J. B. CO., d/b/a WESTERN CAN COMPANY,Employer.,By ----------------------------------------------(Representative)(Title) - -Dated --------------------7 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words:"A DECISION AND ORDER,"the words:"A DECREE OF THE UNITED STATES-COURT OF APPEALS ENFORCING." 'WESTERN' CAN COMPANY493This noticemust remainposted for 60 days from the date hereof,and must not be altered,defaced, orcovered byother material.INTERMEDIATEREPORT ANDRECOMMENDED ORDERBenjamin B. Law, Esq.,for the General Counsel.J.Paul St. Sure,Esq.,andEdward H. Moore, Esq.,of Oakland,Calif., forWestern.J. H. Sapiro,Esq.,of San Francisco, Calif.,for the charging parties.STATEMENT OF THE CASE1Upon separate charges filed July 28,1947, by John B. Olson, Charles M. Kinsman,FredWiese,William Tallon,Hans Ernst Paczinsky,Nello Petri, and GinoDentesano,hereinafter called the charging parties the General Counsel of theNational Labor Relations Board herein called respectively the General Counsel iand the Board,by the Regional Director for the Twentieth Region(San Francisco,California)issued his consolidated complaint dated August 27, 1948,againstM. J. B. Co.,doing business as Western Can Company, San Francisco,California,herein called Western,alleging that Western had engaged and was engaging inunfair labor practices affecting commerce within the meaning of Sections 8 (a)(1) and(3) and Sections 2 (6) and (7) of the National Labor Relations Act,as amended,61 Stat.161, herein called the Act.With respect to unfair labor practices,the complaint alleged in substance thatWestern discriminatorily discharged Fred Wiese,William Tallon,and NelloPetri on July 17,1946;John B. Olson and Gino Dentesano on September 13, 1946;Hans Ernst Paczinsky on January 9, 1947; and Charles M. Kinsman on March13, 1947,because International Association of Machinists,Lodge No.68, hereincalled Lodge 68, failed or refused to give them work clearance and because oftheirmembership in and concerted activities,on behalf of Machinists Union,Local No.168,United Steel Workers of America,C. I. 0., herein,called theMachinists.In its answer dated September 14, 1948,Western admitted the discharge of thenamed individuals on the dates alleged-but asserted that the dismissals wererequired by and made pursuant to the terms of a collective bargaining,agreementwith the Lodge 68.2Pursuant to notice a hearing was held in San Francisco, California on Septem-ber 14,1948,before the undersigned Trial Examiner duly designated by the ChiefTrial Examiner.All parties were represented by counsel,participated in thehearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence upon the Issues.Although opportunity to do so was afforded,none of the parties argued on therecord.Briefs have been received from the General Counsel and from counselfor the Respondent.Upon the entire record In the case and from my observation of the witnesses, Imake the following :IThis designation Is also applied to the staff attorney representing the General Counselat the hearing.2 Counsel for Western also contended that the complaint is barred by Section 10 (b) of theAct.As charges were filed and served prior to August 22, 1947,I find no merit in thiscontention. 494,11-DECISIONSOF NATIONAL ,,LABOR;_RELATIONS BOARD.;FINDINOS'}OF FACT, 1M)""), , r " ,I.THE(BUSINESSOF'THE'RESPONDENT'1M. J. B. Co., a Delaware corporation doing business as Wtestern"Can.'Company,Is engaged in the manufacture of cans in San Francisco, California. In the courseand conduct of its business, Western purchases for'-use at its San Francisco, plantraw materials valued in' excess of'one million dollars annually'of which more''than70 percent is purchased and shipped to Western from sources outside the State''of California.dollars in?value, of which more than 10 percent is sold and shipped to customersoutside the State of California.'1, 1'H. THE'OEOANIZATIONSREFERREDTO IN THE COMPLAINTInternational Association of Machinists, Lodge No. 68 and Machinists Union,, iLocal No. 168, United,Steel Workers of America, CIO, are labor organizations,admitting to membership employees of Western.,III,, THE UNFAIR LABOR PRACTICES,Board in a representation case' correctly set ,forth facts, bearing on theissuesfhere.In accordancewiththg stipulation,,I find the following facts as set forthin the Board's decision.For many years;,-Lodge 68 of the International Association of Machinists, ,herein called Lodge 68; has bargained for tool. and die makers, machinists,..specialists, helpers and+ apprentices' employed by most uptown' shops inSan Francisco and vicinity: ' From 1938 to 1944, Lodge 68 entered into'Asso-, .ciation-wide collective bargaining contracts with the California Metal TradesAssociation, an association of employers, herein called the Association, andalso executed separate usually identical contracts with individual firms'!which either were not members of the 'Association or, if they, were members,did not choose 'to be bound by Association-wide agreements.The Associa-tion and Lodge 68 were unable ,to agree on ,the terms ofsa new, contract in1944.Although no Association-wide contract was signed in that year Lodge68 did negotiate about 55 separate bargaining contracts with as many different'firms in 1944 and 1945.-`2Uptown shopsare defined as manufacturing,contractjobbing,and general machinecontract shops.' (-'In the fall of 1945, Lodge 68 served demands' for a wage increase, on. all'the employers, in the San Francisco area, including' the Association, with'\whom it had previously had contractual relations.To enforce its' demands,Lodge 68 called 'a strike beginning October -29, 1945. Some individual firmssigned contracts with Lodge 68 before the date of the strike, others signed -agreements after the commencement of the strike. Thee signing of an agree-Matter of California State Brewers Institute,72, N. L. It. B. 665, decided February 14,"1947-The stipulated facts appear In Section III, subsections A and C,at pages 668,, 669,670, and 671.The footnotes In this'extraction are numbered'as in the Board's decision. WESTERN CANCOMPANY495'wentby an employer either preventeda ^ strike or,marked -its termination.'The Association, however, refused to accedeand the machinists of such members as adhered'to it remained out onstrike.On February16, 1946, the Executive Council of the Grand Lodge of theInternational'AssociationofMachinists;herein calledthe Internationalwhich had not authorized the strike, arrived in San Francisco to investigatethe strike situation.The- next day, the International's representatives con-ferred withofficers ofLodge 68.On February 20, 1946,. the. Associationsubmittedproposalsfor a new agreement to Lodge 68 and theInternational.These proposals provided for a wage increase considerablylessthan thewage increase demandedby Lodge 68. The International called-a member-ship meeting of Lodge 68 on February-26, 1946, to discuss the proposals ofthe Association, but nothing was accomplished..On February 27, 1946, the International sent letters to, all members ofLodge 68 setting forth the terms of the Association's proposals.The mem-bers were asked to ballot as to whether (1) the proposals were acceptable,and (2) the International shouldsign acontract with the Association inbehalf of Lodge 68.About 7,500 ballots-were mailed out and 2,750 were re-turned.Of the returned ballots, approximately 2,400 answered-both. ques-tions in the affirmative. On March 3, 1946, Lodge 68, at the call of its local-officials,held a special meeting at which the proposals of the Associationwere rejected by a vote of 2,198 to 624.On March 5, 1946, the International notified the officers of Lodge 68, inwriting, that the President of the International had filed charges againstLodge 68, that a- trial would be had on these charges on March 11, 1946,and that, pending this hearing, Lodge 68 was restrained from taking furtheractionsof any kind. On March 7, 1946, the International notified the Asso-tiation of the suspension, and commenced to negotiate with the Associationfor a new contract.4On March 10, 1946, a special meeting of Lodge 68 was held, at whichapproximately 4,000 members attended.`Admission was granted only tomembers of Lodge 68 in good standing. The overwhelming majority of mem-berspresent voted not to send a delegation to the bearing before the Inter-national, and to secede from the International Association of Machinists.The officers of Lodge 68 were instructed to form an independent union. Allofficersof Lodge 68 joined in the secession. On March 11, 1946, the newlyformed independent union, under the name of Machinists Union No. 68,4notified all the Employers involved herein that their machinists had trans-ferred their 'allegiance from Lodge 68 to the 'Independent.On the sameday, the International held a hearing on the charges and suspended Lodge 68.4 InCalifornia Metal Trades Association,et al,72 N. L.it. B. 624,issued this day,the testimony was to the effect that the Association did not commence to bargain withthe International until March 11, 1946.At this time, the membership of Lodge 68 was approximately 8,000.The name of the independent union was subsequently changed to Machinists Union,Independent.On March 12, 1946, the International, in behalf of Lodge. 68, signed acollective bargaining contract with the Association.This contract, referredto herein as the master contract, provided that it should remain in effectuntil March 31, 1947, and should continue in effect for 1 year thereafter,unless either party gave written notice to the other of desire to alter, amend,or terminate, at least, 30 days before the expiration date. - On March 14, 496DECISIONSOF NATIONALLABOR RELATIONS BOARD1946;the. International.aent letters, to alL.members,of--Lodge 68 advisingthem that the, contract had.'been signedWand that they should,therefore,return to work. On. March 18,1946, the strike came,to-an end.Since.the schism.In its ranks, Lodge.68 has.been-governed,by officials ap-pointed by the, International.Lodge,68 has, however, continued to collectdues, hold membership meetings,and elect shop stewards and committeemen.At the time of the hearing,it- had 6,800 members.On. June, 16,. 1946,the, Independent voted to, affiliate with the. Petitionerand was charted,on July.,3, 1946;with the same officers.Western's' bargaining relations with Lodge 68 -go back 20 years or more.On April 1,1944,Western and Lodge-68- signed a:collective bargainingcontract for a term of 1 year,renewable for an additional year in the, ab-sence of written notice by either party to the other of desire to alter, amend,or terminate,at least 30 days before the expiration date.This contractprovided for reopening of the wage, clause on 5 days' notice.On February28, 1945, the contract was amended by providing that the wage clause couldbe reopened on 30 days' notice, but in all'-other respects the contract wascontinued in effect.Pursuant to the,provision permitting reopening,Westernand Lodge 68, on October 25,1945, signed an interim agreement providingfor increased wages until March 31; 1946;At the same time, the partiesalso executed a stipulation identical.with, that signed by the' Institute, and,Lodge 68.On March 11,1946,Western advising the latter of the change of affiliation by its,machinists,and asserting that the Independent'was' now, the legal'party to thel contract.On March 25,1946;Western signed,a contract,with,the, International,actingin- behalf of, Local 68,identical with the master contract.", On, March 29,. ,1946, the Independent sent a letter to Western notifying Western that itrepresented a majority of its- machinists,demanding recognition.as their{bargaining, agent and,requesting negotiations for anew contract.On April1; 1946, the Independent filed`its petition. herein-with,respect, toWestern'smachinists."-$ This was,a' single document' signed,by, Western and a number of other individual'employers;Including Dreis and)Krenz.9 After the.Independent became affiliated with the Petitioner,an amended petitionwas filed by the Petitioner,as successor to the Independent.In substantial measure the findings in the- above excerption constitute thefacts.against which the discharges,alleged in the complaint must be reviewed.It was further stipulated at the hearing that Western received letters fromLodge 68 assertingthat thebelow-named individuals either,were in bad stand-ing with or were not members of that organization and requesting. that theybe discharged.Western complied with these requests discharging:Fred Wiese,William Tallon, and Nello' Petri, onJuly17, 1946;John B.Olson and Gino Dentesano on September 13, 1946;Hans Ernst Paczinsky,on January 9, 1947; and-Charles M. Kinsman, on March 13, 1947.'Of course discharges for nonmembership or bad standing in a labor organizationareperse violationsof the Actunlessthe evidence showsthem to be made inaccordance with the terms of a valid union-security agreement.The existence ofOn^ some date in June 1947,each was offered 'reinstatement. WESTERN-CAN COMPANY),1, ',497such an agreement is postulated In Western's answer but no contract was offeredor received in evidence and the applicability of contract terms to the facts inissue here was not litigated.Thefactsfound by the Board in the representationcase'refer to a contract between Western and Lodge 68 effective March 25, 1946,but do not describe any provision relating to union security.The terms of'thestipulation do not submit that contract to me for constructioneI find thereforethat the seven Individuals named in the complaint were discharged by Westernon the dates alleged because they were either in bad standing with or not mem-bers of Lodge 68.Inasmuch as the evidence in the record does not substantiateWestern's assertion that the discharges were made pursuant to the terms of avalid union-security agreement;I find that by discharging Fred Wiese,WilliamTallon, and Nello Petri,on July 17,1946; John B. Olson and Gino Dentesano, onSeptember 13, 1946; Hans Ernst Paczinsky,on January 9, 1947; and Charles M.Kinsman on March 13,1947,Western discriminated in regard to their tenureof employment because of their nonmembership or bad standing in Lodge 68and that Western thereby violated Section 8(1) and(3) of the Act."5 See footnote 3supra.6 Fred Wiese,whose discharge is one of the subjects of the complaint, testified that hewas shop steward for Lodge 68 at Western for about 8 years,during which period onlythose who paid dues to Lodge 88 were permitted to work.The record is silent,however,as to contract provisions concerning union security during that period.Wiese was dis-charged July 17, 1948,less than 4 months after the execution of the 1948 contract withLodge 68.The record does not indicate whether he continued in his post as shop stewardafter April 1, 1946.As he was active in opposition to Lodge 68 at that time, it may bethat he was relieved from that assignment.Thus, there is no clear evidence that thispractice persisted after the execution of the 1946 contract.I In his brief counsel for the General Counsel argues that should the stipulation regard-ing the Board's findings in the representation case be so construed as to admit the contractmentioned therein in evidence,it should be found that the terms of that contract do notrequire membership in or clearance by Lodge 68 as a condition of continued employment.He argues further that at the time of the contract's execution(March 25, 1946),a genuinequestion concerning representation existed due to the schism in the membership of Lodge 68.Counsel for Western attached what purports to be a copy of the 1946 contract to hisbrief and again argued that its provisions considered in connection with testimony takenat the hearing required Western to accede to the demands of Lodge 68 and to effectuatethe discharges of which complaint is made.The contract is outside the record and in my opinion, cannot be considered as a basisfor finding here except to the extent that such findings were made by the Board in therepresentation case.The purported copy of the contract with respect to union securityprovides:Section 1.The Employer shall recognize the Union as the sole collective bargainingagency of all Die and Toolmakers,Machinists,Specialists,Helpers, and Apprenticescoming under their jurisdiction.Members of the Union shall be given preference forall jobs in the foregoing classifications.In'the event qualified members of the Unionare not available, the Employer may hire the required help from other sources, pro-vided,however, that such workmen so employed shall be required to secure a clearancecard from the Union before starting work.Such workmen so employed shall be cleared by the Union upon presentation ofwritten requisition from the Employer specifying the classification for which theyhave been hired.No restrictions shall be placed against such employees voluntarilybecoming members of said Union provided they meet the requirements of the Consti-tution and bylaws of the Union.Refusal of the Union to permit its members to work with non-Union employees oftheabove classifications shall not constitute a violation of this agreement.Even assuming that I have construed the stipulation of fact too narrowly and that thecontract terms quoted above are before me for construction,I find that no closed shopcontract was in effect between Western and Lodge 68 at the time those named in thecomplaint were discharged and that the contract contemplated no more than a preferentialhiring practice.SeeMatter of Iron Fireman Manufacturing Company,69 N. L. R. B. 19." These sections are continued as Sections 8 (a) (1) and(3) in the amended Act with-out change material here. X498DECISIONS OF, NATIONAL, LABOR-;,RELATIONS- BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of Western,set forth in, Section III, above, occurring in con-nection witheits, operations describedin SectionI, above, have a close,intimate,and substantial relation to trade,, traffic, and commerce among theseveral statesand tendto lead to labor disputes burdening and obstructing commerce and thefreeflow of commerce.V.THE REMEDY..Having found that Western has engaged in certain unfair laborpractices, Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Westerndiscriminatorily discharged Olson,,Kinsman,Wiese, Tallon, Paczinsky, Petri,and Dentesano because of their failure to become members of or maintain goodstanding in Lodge 68, I' will recommend that Western make each whole for anylossof pay he may have suffered by reason of Western's discriminationagainsthim by payment to himof a sumof money equal to that which he normally wouldhave earned as wages from the date of his discharge to the date in June 1947when each was offered reinstatementlesshis,net earnings fl during that period.'Since each of the above=named either has received or declined reinstated to hisformer position, it will not be recommended that further offer bemade.Since Iam of the opinion that, the discharges resulted from Western's misconception ofits obligations under a contract with Lodge 68, I,will not recommend that Westerncease and desist from the commission of any unfair labor practices other thanthe ones found.' ' ' -' i...,Upon -the basis of the above findings of 'fact and upon the entire record in thecase,I make the following :, , .CONCLUSIONS OF' LAW .'-1. International Association of 'Machinists; 'Lodge No. 68, and MachinistsUnion—Local, No". 168, United Steel 'Workers of America, CIO, are labor organi-zationswithin the,meaning of Section 2 (5)—of the Act and of the Act as, amended.'2.By'discriminating in regard to the tenure and employment of John B.Olson,Charles.M. Kinsman, Fred Wiese, William Tallon,HansErnst Paczinsky, NelloPetri, and Gino Dentesano, thereby ' encouraging membership -in InternationalAssociation, of Machinists, Lodge No.,68, Respondent has engaged in unfair laborpractices within the meaning of Section 8 (1) and (3) of the Act and Section 8(a) '(1) and (3) of the Act asamended: '''''3.The' aforesaid 'unfair labor practices' are unfair- labor practices affectingcommerce within themeaning, ofSection 2 (6)` and (7) of the Act and 'of theAct as amended.,''RECOMMENDATIONS'Upon the basis of the above findings'of fact and conclusions of law and uponthe entire record in the case, I recommend that M. J. B. Co., d/b/a Western CanCompany,, San Francisco, California, its, officers, agents, successors,and assigns,shall :-1. 'Cease and desist from(a)Encouraging membership rin International Association of Machinists,Lodge No., 68, or in any other labor organization of its employees by discrimina-iSeeMatterofCro8settLumber,Company,, 8N. L. R. B.440, 497-498.r^ f, WESTERN-CAN -COMPANY' ;499torily discharging its employees by discriminating in regard to their hire andtenure of employment or any term or condition of employment ;(b) In any like or similar manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organizationto form labororganizations, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purposes of collectivebargainingor other mutual aid or protection as guaranteed in Section 7 of theAct and the Act as amended.2.Take the following affirmative action which I find will effectuate thepolicies of the Act :(a)Make whole John B. Olson, CharlesM. Kinsman,FredWiese,' WilliamTallon, Hans Ernst Paczinsky, Nello Petri, and Gino Dentesanoin the mannerset forth in Section V above, entitled "The remedy" ;(b)Post at its plant in San Francisco, California, copies of the notice attachedhereto and marked "Appendix." Copies of said notice, to be furnished by theRegional Director for the Twentieth Region, after being duly signed by repre-sentatives ofWestern shall be posted by Western immediately upon receiptthereof and maintained by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to employeescustomarily are posted.Reasonable steps shall be taken by Western to insurethat said notices are not altered, defaced or covered by other material; and(c)Notify the Regional Director for the Twentieth Region (San Francisco,California) in writing within ten (10) days from the receipt of this IntermediateReport and Recommended Order what steps Western has taken to comply here-with.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of saidRules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C.,an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record orproceeding (including rulings upon all motions or objections) as herelies upon,together with the original and six copies of a brief in support thereof ; and anyparty may, within the same period,file anoriginal and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filingthe same shall serve a copy thereof upon each of the otherparties.Statementsof exceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed, and if mimeo-graphed shall be double spaced.Proof of service on the other parties of all papersfiled with the Board shall be promptly made as required by Section 203.85. Asfurther provided in said Section 203.46 should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by-the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived forall purposes.Dated at Washington, D. C., this 5th day of November 1948.WALLACE E.ROYSTER,Trial Examiner. 500DECISIONS OF, NATIONALS IsABQR^ RELATIONS BOARD'APPENDIX -, !it It, .,,,,frNOTICE TO ALL EMPLOYEES .rPursuant,to, the recommendations,of a Trial, Examiner of the National LaborRelations Board, and in order to effectuate the policies of the'National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT encourage membership in or.activity on behalf of INTERNA-TIONAL ASSOCIATION' OF MACHINISTS, LODGE' No. 68,, or' in any other latterorganization of our employees by discriminating against any of them tinregard to their hire or tenure of employment except as may be required!by the terms of a valid collective bargaining agreement.WE wna, make whole the employees named below forany loss of, paysuffered as a result of the discrimination :John B. OlsonWilliam TallonCharles M. KinsmanHans Ernst PaczinskyFred Wiese-Nello Petri.Gino DentesanoBmployer.:By -----------------------------------Dated --------------------(Representative)(Title),This notice must remain posted for 60-days from the date hereof, and must-notbe altered, defaced, or covered by other material.